Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 8-10, filed 15 Oct. 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of 20 Jul. 2021 has been withdrawn.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The modified UREY (U.S. PG-PUB 2019/0086787) reference does not explicitly show the stereoscopic images projected from the output device reflected and returning to the eyes of the user, wherein the user has a line of sight to the retro-reflective screen around boundaries of the physical real-world objects in real-world positions without conflict or overlap in a viewing space in front of the retro-reflective screen.
HOLZ (U.S. PG-PUB 2019/0391724 A1) explicitly shows projection of stereoscopic images (¶161) projected from the output device (¶161, goggle or other HMD) reflected and returning to the eyes of the user (¶ 0161, employing retroreflectors in the shared physical space by at least two viewers i.e. clients, e.g. to provide individual lines of sight in the same virtual modality i.e. narrative; compare with Applicant’s Specification, ¶ 0034, “same city but in different perspectives”). HOLZ teaches varying the degrees of brightness and opacity of the virtual experience (Fig. 8A-1).
As best understood, HOLZ does not remedy the modified UREY’s silence concerning wherein the user has a line of sight to the retro-reflective screen around boundaries of the physical real-world objects in real-world positions without conflict or overlap in a viewing space in front of the retro-reflective screen.
SMITS (U.S. PG-PUB 2013/0300637 A1) teaches a stereo (¶ 0170) retroreflective game board with individual lines of sight (Fig. 11A, ¶ 0171-172) where “it is possible for both parties to have a view that is partially shared and partially separate”, i.e. it is known to continually compensate the retro-reflected view(s) on a user to user basis. KEITLER (U.S. PG-PUB 2014/0160115 A1) teaches a method of adapting pictorial transmission to a change in position or orientation of an object and/or the projector itself (Claim 16) that 
None of the aforementioned references, alone or in combination, teaches or suggests that a stereoscopic image may be projected onto a physical object and reflected back to a user, wherein that user has a line of sight around boundaries of said real-world physical object in a real-world position without conflict or overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619     

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613